Title: To James Madison from Nathaniel Ellicott, 15 June 1808
From: Ellicott, Nathaniel
To: Madison, James



Occoquan 15 June 1808

In addition to my letter of yesterday, I wish to make some further Observations on the Subject of that letter
If the Object of the Post office Establishment is to Communicate Information both Political And Mercantile, as quick as the nature of the Roads and other Circumstances will admit, the mail ought I Should Suppose Pass from one place of Trade to Another in the same general Direction on the best and most certain Routs for a speedy Conveyance.  Nature I think has designated the Rout by this Place as the best and most Active with mills and other business done that will always Insure a Bridge to be Kept up here, and the Road is Certainly better than the old One below by Colchester  It can be traveld in less time, with the Same Ease; Althou it is 120 poles the farthest, only, and  The Produce thereof  only Recd. and in the Course of Mercantile Pursuits will Always Insure a Plentiful Supply Grass for horses.  This is not the Case below.
A bridge can Never be maintained Over Occoquan River on the Lower Road on Account of the Expence of Erecting it upon the bare Income of the Transient Travel.  That at this place can Always be Kept up, and will yield a profit to the Owner of 30 PCent P Ann: this is owing to it not only Commanding the North and South Travel, but a great deal from the South West and West on the Way to Alexa. and Washington as well as a good portion of the Trade from Fairfax and Loudoun Counties to this place
Altho it may not come within the Power of the Post master General to Alter Routs, it Certainly comes within his Power to Establish Post Offices on Any Road the mail Travels, more Especially when it will not cost the United States any thing and the Income to the Post office Establishment will be much Increased, and will be Certain
The Post Master General too Certainly has it in his Power to discontinue a Post office When he finds it a Source of Continual And total Loss for years together of all the Receipts of Such office
Thus I have thought Probley to throw a few broken hints and Reflections before the President to Enable him to give the Subject when applied too by the Post Master General that fair and Impartial Investigation I wish for  Believe me to be Respectfully Yrs

N Ellicott


The district court of Haymarkett at the last may term has made this Road, a public Road.
It costs the United States $ 300 a year to Attend the Colchester office because, any Contractor would carry the mail that  cheaper on this, than on the old Road but if that office is not discontinued it must Still be Attended but at the  we want one Established at Occoquan

